Citation Nr: 0836932	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's father, J.R. 




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) and Insurance Center in Philadelphia, 
Pennsylvania.  
The veteran subsequently relocated and jurisdiction of his 
claims was transferred to the RO in St. Petersburg, Florida.  
That office forwarded his appeal to the Board.    

As support for his claim, the veteran and his father 
testified at a hearing before RO personnel in March 2004.  
Although the veteran subsequently requested an additional 
hearing before RO personnel, he cancelled this latter request 
in December 2005.  

In December 2007, the current claims before the Board were 
remanded for a VA examination and opinion.  In that same 
decision, the Board also confirmed the RO's denial of a 
higher rating for a low back disorder and an earlier 
effective date for the rating assigned for the low back 
disorder.  The veteran has not appealed either matter.  
Therefore, the Board's December 2007 decision, which subsumes 
the prior RO decision, is final with respect to the increased 
rating and effective dates issues formerly on appeal.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.201, 20.302, 20.1100, 20.1104 (2008).

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.




REMAND

Before addressing the merits of the acquired psychiatric 
disorder and TDIU claims, the Board finds that additional 
development of the evidence is required.

First, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim pursuant to 38 U.S.C.A. § 5013(a) and 
38 C.F.R. § 3.59.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  This notice should indicate what information or 
evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  38 C.F.R. § 3.59(b)(1).  In this regard, 
a review of the claims folder fails to reveal a VCAA letter 
discussing the criteria for a TDIU.     
Therefore, a remand is required for the RO (AMC) to issue a 
new VCAA letter for the TDIU issue that is compliant with 
38 C.F.R. § 3.159(b)(1) and with all legal precedent.  

Second, a remand is required to obtain private medical 
records identified by the veteran.  VA is required to make 
reasonable efforts to obtain all "relevant" records, 
including private records like these, which the veteran 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation 
clarifies that "reasonable efforts" will generally consist of 
an initial request for the records and, if the records are 
not received, at least one follow-up request.  38 C.F.R. § 
3.159(c)(1).  Here, the veteran indicated in his August 2005 
substantive appeal that he was receiving psychiatric 
treatment from a Dr. Kedson at the Federal Detention Center 
in Philadelphia, Pennsylvania, where the veteran was 
incarcerated.  In a latter September 2008 personal statement, 
the veteran asserted he has been incarcerated at this 
facility since August 2004 and will not be released until 
December 2008.  Any psychiatric treatment during his period 
of incarceration would be relevant in this case.  On remand, 
the RO (AMC) should take the necessary steps to obtain them.  

Third, the veteran must once again be rescheduled for a VA 
examination to obtain a medical opinion concerning the 
etiology of his current psychiatric disorder(s) on the basis 
of in-service incurrence.  38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this regard, his service 
treatment records reflect that in June 1979 he was seen by a 
psychiatrist.  A diagnosis of adjustment disorder was 
suggested.  He later testified in March 2004 that he began 
feeling depressed in 1979.  Another witness testified that 
the veteran acted differently when he left active service.  
Post-service, he has been treated for various psychiatric 
disorders.   

Based on this evidence, in December 2007 the Board previously 
remanded the service connection issue to the RO so that the 
veteran would be afforded a VA psychiatric examination and 
opinion as to etiology.  The RO followed up by scheduling the 
veteran for VA psychiatric examinations in February and April 
of 2008.  However, the veteran failed to appear to both VA 
psychiatric examinations.  A review of the record indicates 
that the veteran was provided notice of the examination dates 
at a home address the veteran previously listed.  When the 
veteran does not appear for a scheduled VA examination 
without good cause in conjunction with an original claim for 
service connection, the claim will be considered on the 
evidence of record.  38 C.F.R. § 3.655(b) (2007).  Examples 
of good cause include, but are not limited to, illness or 
hospitalization of the veteran, or illness or death of a 
family member, etc.  

In September 2008, the veteran submitted two statements 
contending that he has not received any current information 
from the VA on this case since he has been incarcerated at 
the Federal Detention Center in Philadelphia, Pennsylvania, 
since August 2004, and will remain so until December 2008.  
Therefore, due to his incarceration, it does not appear that 
the veteran had any actual of notice of the VA psychiatric 
examinations scheduled in February and April of 2008.  As 
such, the Board finds that there was good cause for the 
veteran's failure to report to his examinations.       

Although VA's ability to provide examinations to incarcerated 
veterans may be limited by the circumstances of the 
incarceration, the United States Court of Appeals for 
Veterans Claims has held that VA must "tailor [its] 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995).  While VA does not have 
authority under 38 U.S.C.A. § 5711 (West 2002) to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends, if necessary, to either having him examined by a 
fee-basis physician, VA personnel, or a prison medical 
provider at VA expense.  Bolton, 8 Vet. App. 191.  See also 
VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart 
iv, Chapter 3, Section A, Topic 11, Block d.  
Assuming that the veteran remains incarcerated, there is no 
indication that the RO has made any effort to reasonably 
accommodate him by conducting a VA examination using prison 
resources per Bolton, supra.    

According to the veteran, he is due to be released from 
incarceration on December 6, 2008.  Should the veteran not be 
released within this time frame, the RO (AMC) must make 
reasonable efforts to accommodate the veteran at prison with 
respect to his current incarceration when scheduling another 
VA examination.  Otherwise, if he is in fact released, his VA 
examination can be rescheduled as it normally would be at the 
appropriate VA Medical Center (VAMC).   

Accordingly, the case is REMANDED for the following action:

1.	Contact the veteran, his 
representative, and/or any appropriate 
source to determine the current address 
of the veteran and whether he remains 
incarcerated at the Federal Detention 
Center in Philadelphia, Pennsylvania.  
Any response received should be 
associated with the claims file.

2.	With respect to the TDIU claim on 
appeal, send 
      the veteran another VCAA notice 
letter that notifies him and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extra-
schedular basis.  In this regard, this 
notice should discuss the specific 
criteria for a TDIU listed under 
38 C.F.R. § 4.16.  It also should 
indicate what information or evidence 
the veteran should provide, and of what 
information or evidence VA will attempt 
to obtain on his behalf.  

3.	Contact the veteran and ask that he 
complete and return the necessary 
authorization (VA Form 21-4142) for VA 
to obtain any private psychiatric 
treatment records of Dr. Kedson from 
the Federal Detention Center in 
Philadelphia, Pennsylvania, dated from 
August 2004 to the present.  Ask that 
he assist, if possible, in obtaining 
these records by providing the full 
name and address of the provider, or by 
providing these treatment records, 
himself, if for example he has them in 
his personal possession.  If he 
provides a completed release form (VA 
Form 21-4142) authorizing VA to obtain 
these confidential treatment records, 
then attempt to secure these records.  
Documentation of attempts to obtain the 
records should be added to the claims 
folder. 

4.	After associating any additional 
evidence with the claims folder, then 
arrange for the veteran to undergo a VA 
mental health examination, by an 
appropriate specialist, to determine 
the nature and etiology of any current 
acquired psychiatric disorder.  The 
veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of his pertinent medical history 
- including, in particular, the 
records of any treatment in question.  
Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probable) that any current acquired 
psychiatric disorder began during or is 
otherwise directly related to his 
military service.  In addition, the 
examiner is also asked to offer an 
opinion on the extent to which any 
psychiatric disorder the veteran has 
impacts his ability to secure or follow 
a  substantially gainful occupation.   

      If the veteran is released from 
incarceration by December 6, 2008, this 
examination can be scheduled at a VA 
medical center (VAMC), with notice of 
the examination date sent to whatever 
new address the veteran identifies. 
However, should the veteran not be 
released within this time frame, the RO 
(AMC) must make reasonable efforts to 
accommodate the veteran with respect to 
his current incarceration when 
scheduling another VA examination.  
Specifically, if the veteran is 
confined to prison, the examination 
must be tailored in such a manner to 
arrange for his examination in prison 
by VA personnel, a fee-base provider 
contracted by VA, or a prison physician 
at VA expense.  If the VA examination 
simply cannot be conducted due to the 
veteran's incarceration, the RO  should 
provide documentation of its attempts 
to obtain the medical examination, 
including any coordinating efforts with 
prison medical staff.  See VA 
Adjudication Procedure Manual, M21-1MR, 
Part III, Subpart iv, Chapter 3, 
Section A, Topic 11, Block d.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

5.	Then readjudicate the claims for service 
connection for an acquired psychiatric 
disorder and TDIU, in light of the 
additional evidence obtained since the 
May 2008 supplemental statement of the 
case (SSOC).  If these claims are not 
granted to the veteran's satisfaction, 
send him and his representative another 
SSOC and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of these remaining claims.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




